Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Status of the Claims
Receipt of Applicants’ Response, filed 1 April 2021, is acknowledged.  No claims are amended therein. Claims 17 - 34 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 4 and 7 - 16 are available for substantive consideration. 
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The rejections pursuant to 35 U.S.C.  § 103 set forth in the Action of 4 February 2021 are hereby withdrawn in light of Applicants’ remarks, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103 (see Action of 10 August 2020).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, as necessitated by amendments to the claims.
Claims 1 - 4, 7, 8, and 11 are rejected pursuant to 35 U.S.C. § 103, as being obvious over GB 2503651 to Studden, J., published 1 August 2014, identified on the Information Disclosure Statement (IDS) filed 24 August 2018, cite no. 1 (FOR) (“Studden GB ‘651), in view of US 2013/0331792 A1 to Karp, J., et al., claiming priority to 18 January 2011, identified on the Information Disclosure Statement (IDS) filed 24 August 2018, cite no. 12 (USPATAPP) (“Karp ‘792”).
The Invention As Claimed 
	Applicants claim a microneedle particle comprising a core structure, and one or more microneedles extending from the core structure, wherein  the microneedle particle comprises 1 to 25 microneedles, or from 3 to 10 microneedles, wherein the one or more microneedles are planar microneedles, wherein the microneedle particle comprises 3 to 25 microneedles, and at least one of the microneedles is non-planar, wherein each of the one or more microneedles independently has a length of about 250 µm to about 500 µm, wherein at least one of the one or more microneedles is barbed, and wherein the microneedle particle comprises a metal, a polymer, a sugar, a sugar alcohol, or a combination thereof.
The Teachings of the Cited Art 
Studden GB ‘651 discloses a microneedle device comprising a housing and a plurality of freestanding microneedle beads, wherein the microneedle beads have an array of needles protruding from the surface of the beads (see Abstract), wherein the plurality can have a varying number of microneedles (see, for example, FIG. 3),  wherein the device is used to deliver a topical active solution (see p. 1, 1st para.; see also p. 4, ¶[003]), wherein the dimensions of the microneedles on the microneedle bead, in a specific embodiment, have a length of 1 mm, a width of 0.16 mm, a thickness of 0.045 mm, and an internal bead diameter of 4 mm, wherein the  microneedle beads can have different sizes, and may have a variety of different microneedle arrays, different sizes of the internal ball bearing, different widths of the needles, different thicknesses of the needles, different needle densities on the surface of the beads, and different lengths of the needles  (see ¶[003]), including shorter needles (see ¶[016]), wherein FIG. 3 shows the two, but not limiting, designs of the micro needle bead, one of which has 36 needles, the other 144 needles, with the amount of needles on an individual bead varies with other embodiments of the device, the respective use, intended affectivity, and area of use (see ¶[024]), and wherein the microneedles may be composed of metal, metal alloy, wood, or plastic (see ¶¶[019], [021]).  The reference does not disclose specific embodiments of microneedle particles that comprise 1 to 25 microneedles, or a microneedle particle with a microneedle that is non-planar, or with microneedles that are barbed.  The teachings of Karp ‘792 remedy those deficiencies.  
Karp ‘792 discloses devices comprising one or more tips, wherein the one or more tips are designed and constructed to initiate penetration by the device, and one or more protrusions in a region adjacent to each tip, and the tips are planar (see Abstract; see also FIG. 1B), wherein the body of the device can comprise a film, a sheet, a tape, a needle, an array, a hook, and/or a probe (see ¶[0039]), wherein each tip may independently have one or more protrusions in a region adjacent to the apex of tip such that the required pull-out force is increased as compared with that observed for an otherwise identical device lacking the one or more protrusions (see ¶[0041]), wherein the devices may comprise two or more protrusions (see ¶[0045]), and wherein the tip may include a shaft that connects with a body of a device (see ¶[0052]). 
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a microneedle device comprising a plurality of freestanding microneedle beads, wherein the microneedle beads have an array of needles protruding from the surface of the beads, with the plurality having a varying number of microneedles, wherein the device is used to deliver a topical active solution, wherein the dimensions of the microneedle bead comprise a needle length of 1 mm, or shorter, and wherein the microneedles may be composed of metal, metal alloy, wood, or plastic, as taught by Studden GB ‘651, wherein at least one of the microneedles is non-planar, and at least one of the microneedles is barbed, as taught by Karp ‘792.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Karp ‘792 as to the effect that protrusions near the tip of a microneedle result in increasing the required pull-out force as compared with that observed for an otherwise identical device lacking the one or more protrusions (see ¶[0041]).
With respect to claims 1 and 7, which claims recite limitations directed to ranges of lengths of the microneedles, the Examiner notes that the references do not expressly disclose a range of microneedle lengths that is congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of microneedle lengths that significantly overlaps with the claimed lengths and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
With respect to claims 1 and 4, which claims recites a limitation directed to the number of microneedles on the microneedle particle, the Examiner notes that the cited references do not expressly teach a microneedle particle comprising specific number of microneedles.  However, the Examiner notes that the cited references disclose a number of specific embodiments comprising different numbers of microneedles.  See, for example, Studden GB ‘651, FIG. 3).  Also the reference clearly teaches that the disclosed microneedle beads are contemplated with a variety of possible configurations, including both the number of microneedles on the beads, as well as the lengths of the microneedles.  Consequently, it is the Examiner’s position that, consistent with these teachings, it would have been prima facie obvious to prepare microneedle particles comprising any number of microneedles, from the specific embodiments disclosed in FIG. 3 of Karp GB ‘651, to microneedle beads with fewer microneedles, down to 25 microneedles, or less.  In addition, or in the alternative, it is the Examiner’s position that preparing microneedle beads with a precise number of microneedles, or lengths of microneedles, amounts to nothing more than an optimization of a result-effective variable, the exercise of which is well within the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 4, 7, 8, and 11 would have been obvious within the meaning of 35 USC § 103.

Claim 9 is rejected pursuant to 35 U.S.C. § 103 as obvious over Studden GB ‘651, in view of Karp GB ‘651, as applied to the above rejection of claims 1 - 4, 7, 8, and 11, and further in view of US 2013/0144261 A1 to Chowdhury, D., claiming priority to 10 April 2010 (“Chowdhury ‘261”).
The Invention As Claimed 
The invention with respect to claim 1 is described above.  In addition, Applicants claim a microneedle particle wherein the microneedle particle comprises microneedles that are configured to fail mechanically.
The Teachings of the Cited Art 
The teachings of Studden GB ‘651 and Karp GB ‘651, as applied to the above rejection of claims 1 - 4, 7, 8, and 11, have been described.  The references do not disclose a microneedle particle that comprises microneedles that are configured to fail mechanically.  The teachings of Chowdhury ‘261 remedy that deficiency.
Chowdhury ‘261 discloses a preparation for the transdermal delivery of a biologically active substance into the body of a patient, wherein the preparation comprises particles of a formulation comprising the active substance, wherein the particles are angular, i.e. they have sharp edges and comers that allow them to penetrate the outer layer of the skin when subjected to pressure (see Abstract), wherein the particles may be carried on a transdermal patch for application to the skin of the patient (see ¶[0012]), wherein the particles may be applied to the skin directly using an appropriate implement such as a brush or the particles may be loaded onto a substrate by mechanical means, such as by physically lodging the particles in crevices in a patch substrate (see ¶[0039]), wherein, after the patch is applied to the skin of a patient, a hand-held or automated tool subsequently is used to apply pressure to the treated area and press the particles into the skin, after the application of pressure the patch is removed, leaving the particles in the skin (see ¶[0040]; see also FIG. 2]).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare a microneedle device comprising a plurality of freestanding microneedle beads, wherein the microneedle beads have an array of needles protruding from the surface of the beads, as taught by Studden GB ‘651 and Karp GB ‘651, and wherein particles comprising an active substance are lodged mechanically in a patch substrate, the patch is applied to the skin of a patient, a hand-held or automated tool is used to apply pressure to the patch and press the particles into the skin, after which the application of pressure is removed, leaving the particles in the skin, as taught by Chowdhury ‘261.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Chowdhury ‘261 to the effect that leaving the particles in the skin of the patient allows them to dissolve gradually in the skin, releasing the active ingredient (see ¶[0040]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 9 would have been obvious within the meaning of 35 USC § 103.
Claims 10 and 13 – 16 are rejected pursuant to 35 U.S.C. § 103 as obvious over the teachings of Studden GB ‘651 and Karp GB ‘651, as applied to the above rejection of claims 1 - 4, 7, 8, and 11, and further in view of US 2016/0220483 A1 to Mistilis, M., et al., claiming priority to 3 September 2013 (“Mistilis ‘483”).


The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim a microneedle particle wherein the microneedle particle is configured to fail chemically, wherein the microneedle particle has a matrix structure with a substance of interest dispersed in the matrix, wherein the microneedle particle is at least partially coated with a composition comprising a substance of interest, and wherein the microneedle particle is formed of a substance of interest, such as a bioactive agent.
The Teachings of the Cited Art 
	The teachings of Studden GB ‘651 and Karp GB ‘651, as applied to the above rejection of claims 1 - 4, 7, 8, and 11, have been described.  The references do not disclose a microneedle particle that is configured to fail chemically, or a microneedle particle that is at least partially coated with a composition comprising a substance of interest that is a bioactive agent, or a microneedle particle with microneedles formed of a substance of interest, wherein the substance of interest is a bioactive agent.  The teachings of Mistilis ‘483 remedy that deficiency.
Mistilis ‘483 discloses formulations and methods for stabilizing antigens in dry solid vaccines, wherein the formulations are used for administration to a patient in the form of dissolvable or coated microneedles (see Abstract), wherein the microneedles are composed in a transdermal patch including an array of microneedles which include a vaccine compositions (see ¶[0017]), wherein the vaccine compositions comprise one or more antigens and one or more selected excipients in a dry solid formulation (see ¶[0040]), wherein the vaccine composition is in the form of a microneedle, or a coating on a microneedle formed of another material, so that the vaccine composition becomes solubilized in vivo following insertion of the microneedle into the skin of a patient so that the microneedles dissolves (see ¶[0041]), wherein microneedles have a height from about 100 µm to about 2000 µm, or from about 100 µm to about 1500 µm, from about 100 µm to about 1000 µm, or from about 500 µm to about 1000 µm (see ¶[0042]), wherein the dissolvable microneedle is formed by drying the vaccine composition in a mold (see ¶[0043]), wherein the vaccine composition is coated onto one or more microneedles, the microneedles comprising a biocompatible material, such as a metal, polymer, or silicon (id.), wherein vaccine formulations are prepared by drying an aqueous solution, prepared by mixing the one or more antigens and the one or more excipients in a solution comprising an aqueous buffer salt,  on a suitable substrate (see ¶[0053], wherein the substrate is a mold for forming one or more microneedles (see ¶[0064]), wherein, alternatively, coated microneedles are prepared by dip coating the microneedle array with an aqueous solution of a vaccine (see ¶[0067]), and wherein, in an exemplified embodiment, a patch containing micron-scale polymeric needles was formulated to encapsulate measles vaccine, the microneedle patches were produced by a two-step process in which stabilized measles vaccine was filled into micromolds, and matrix material solution was then cast onto the molds to form the remaining part of the microneedles (see ¶[0095]).
 Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare a microneedle device comprising a plurality of freestanding microneedle beads, wherein the microneedle beads have an array of needles protruding from the surface of the beads, as taught by Studden GB ‘651 and Karp ‘792, wherein the microneedles are composed in a transdermal patch including an array of microneedles which include a vaccine compositions, and wherein the vaccine composition is in the form of a microneedle, or a coating on a microneedle formed of another material, so that the vaccine composition becomes solubilized in vivo following insertion of the microneedle into the skin of a patient so that the microneedles dissolves, wherein the dissolvable microneedle is formed by drying the vaccine composition in a mold, wherein the vaccine composition is coated onto one or more microneedles, prepared by dip coating the microneedle array with an aqueous solution of a vaccine, the microneedles comprising a biocompatible material, such as a metal, polymer, or silicon, as taught by Mistilis 483.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Mistilis ‘483 to the effect that vaccine compositions in the form of microneedles or coated microneedles exhibit enhanced stability (see ¶[0012]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 10 and 13 - 16 would have been obvious within the meaning of 35 USC § 103. 
 
8.	Claim 12 is rejected pursuant to 35 U.S.C. § 103 as obvious over Studden GB ‘651, in view of Karp ‘792, as applied to the above rejection of claims 1 - 4, 7, 8, and 11, and further in view of US 2009/0035446 A1 to Kwon, S.-Y., claiming priority to 28 April 2008 (“Kwon ‘446”).
The Invention As Claimed 
The invention with respect to claim 1 is described above.  In addition, Applicants claim a microneedle particle wherein the microneedle particle has a matrix structure and a substance of interest dispersed in the matrix.


The Teachings of the Cited Art 
The teachings of Studden GB ‘651 and Karp GB ‘651, as applied to the above rejection of claims 1 - 4, 7, 8, and 11, have been described.  The references do not disclose a microneedle particle that has a matrix structure with a substance of interest dispersed in the matrix.  The teachings of Kwon ‘446 remedy that deficiency.
Kwon ‘446 discloses a solid drug solution perforator system containing drug particles and/or drug-adsorbed or loaded particles for delivering therapeutic, prophylactic and/or cosmetic compounds, diagnostics, and for nutrient delivery and drug targeting (see Abstract), wherein the system includes perforators formed of a solid matrix of dissolvable material that holds one or more selected drug particles and/or drug-loaded particles (see ¶[0012]), wherein the drug can be concentrated at the microneedle tip or surface by various fabrication methods and parameters, such as through centrifugation (see ¶[0015]; see also ¶¶[0017] – [0022]).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare a microneedle device comprising a plurality of freestanding microneedle beads, wherein the microneedle beads have an array of needles protruding from the surface of the beads, as taught by Studden GB ‘651 and Karp ‘792, wherein the microneedles are formed of a solid matrix of dissolvable material that holds one or more selected drug particles and/or drug-loaded particles, as taught by Kwon ‘446.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Kwon ‘446 to the effect that, through the use of such structure, the drug can be concentrated at the microneedle tip or surface by various fabrication methods and parameters, such as through centrifugation (see ¶[0015]; see also ¶¶[0017] – [0022]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 12 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments filed 1 April 2021, but does not find them persuasive, to the extent relevant in light of the new grounds of rejection set forth above.  The Examiner first notes that Applicants argue, with respect to the  previous obviousness rejection over Studden GB ‘651 and Karp ‘792, that “Applicant's amended claim 1 recites that the microneedle particles may be planar, not merely the microneedles of the microneedle particles.”  The Examiner respectfully disagrees with Applicants’ interpretation of amended claim 1.  In this regard, the Examiner notes that the last “wherein” clause of claim recites three specific limitations that are presented in the alternative.”  Thus, the Examiner interprets this clause as being met by the prior art when such art teaches any one of the alternative limitations.  Relevant to the above rejection of claim 1, it is the Examiner’s position that alternative limitation (iii) is met by the cited art, rendering the claim obvious.  Applicants argue that “[a]lthough the ‘alternative’ nature of the clause noted by the Examiner is entirely correct, the Applicant notes that this feature of the claim has no bearing on the interpretation of element (ii). Element (ii) recites that ‘the microneedle particle is a substantially planar microneedle particle.’ The particle, therefore, is planar, not merely one or more microneedles of the particle.”  The Examiner agrees with this position, but only to the extent that it applies to the alternative limitation set forth in part (ii) of the last wherein clause of claim 1.  However, as addressed above, part (ii) is one of three alternative limitations set forth in claim 1 and that the prior art needs to meet only one of those alternatives in order to read on the claim.  As set forth in the above rejection, part (iii) is met by the teachings of the cited art.  
	With respect to arguments Applicants have made in a previous Response (filed 10/15/2020), the Examiner notes that Applicants argued that “the microneedle particles of Studden would not have been modified into a planar configuration in view of Karp or otherwise, because such a modification would have rendered Studden's microneedle particles unfit for their intended purpose, which, as described above, is to ensure that at least one microneedle of each randomly oriented particle is appropriately positioned to penetrate a mesh retaining screen when a force is applied to the particles.”  However, the Examiner further notes that Applicants’ argument is based on an incorrect interpretation of the scope of coverage provided by claim 1.  More specifically, Applicants allege that “amended claim 1 recites that the microneedle particles may be planar, not merely the microneedles of the microneedle particles.”  However, as has been previously addressed and acknowledged by Applicants, the “planar particle” to which Applicants refer is recited as part of a limitation of claim 1 that has three sub-sections, the limitations of which are presented in the alternative.  Further, Applicants’ arguments are logically supported only if the alternative embodiment of claim 1 comprising a “planar particle” is the sole embodiment as recited in claim 1.  That, however, that is not the case.  Consequently, the cited references render the invention as claimed obvious, and the above rejections are maintained.
NO CLAIM IS ALLOWED.

CONCLUSION
9.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619